NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRAND TARZANA SURGICAL                          Nos. 20-55072
INSTITUTE, INC.,
                                                D.C. No. 2:18-cv-08443-DSF-AS
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

BLUE CROSS AND BLUE SHIELD OF
ILLINOIS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                           Submitted January 15, 2021**
                              Pasadena, California

Before: CALLAHAN and WATFORD, Circuit Judges, and RAKOFF,*** District
Judge.

      Brand Tarzana Surgical Institute, Inc. (“Brand”) appeals the dismissal with


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
prejudice of its ERISA action for failure to state a claim.1 We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      “We review de novo a district court’s order granting a motion to dismiss

under Rule 12(b)(6).” Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011).

      We take note of Glendale Outpatient Surgery Ctr. v. United Healthcare

Servs., Case No. 19-55412, which Brand identified in its Statement of Related

Cases, and which raises “the same or closely related issues.” See Ninth Circuit

Rule 28-2.6. Though we are not bound by the outcome in that case, we find that

the complaint at issue here, identical in many respects to the complaint in

Glendale, also suffers from the same defects. See Glendale Outpatient Surgery

Ctr. v. United Healthcare Servs., 805 F. App’x 530, 531 (9th Cir. 2020). Brand

fails to allege that the plans at issue for its sixteen claims here are even ERISA

plans, and fails to allege provisions in those plans, or communications from

Defendant, that would entitle Brand to the reimbursements it claims. See Doe v.

CVS Pharmacy, Inc., 982 F.3d 1204, 1213 (9th Cir. 2020). Brand’s description of

what it was “typically” told by Defendant is not “enough to raise a right to relief

above the speculative level.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). Finally, that Brand’s complaint involves multiple claims does not excuse it



1
      Because the parties are familiar with the facts, we restate only those
necessary to explain our decision.

                                          2
from its obligation to allege enough facts to “give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” See id. (internal citation

omitted). Because the complaint does not “show[] that the pleader is entitled to

relief,” see Fed. R. Civ. P. 8(a)(2), the district court’s dismissal with prejudice is

AFFIRMED.




                                           3